DISSENTING OPINION BY
Judge McGINLEY.
I agree with the majority that the narrow certiorari scope of review is inapplicable in appeals stemming from PICA. I respectfully dissent, however, from the majority’s decision to remand this case back to the trial court.
The Panel fully complied with the trial court’s remand order and considered the requirements of PICA. The result was a 32-page award which detailed the 55 factors it considered when reaching the 2006 Award. In its petition to vacate, the City alleged that (1) the Panel failed to accord substantial weight to the Plan and the City’s ability to pay the increased award, and (2) that the Panel’s findings were not supported by substantial evidence.
The majority remands to the trial court because the trial court applied the wrong standard of review. I believe a remand is unnecessary because the City’s claims involve questions of law that are able to be resolved on the existing record regardless of the standard of review applied by the trial court.
Questions of evidentiary sufficiency present questions of law; thus, our standard of review is de novo and our scope of review is plenary. Although the trial court did not review the factual record, in the interest of judicial economy, this Court should not remand but should proceed with appellate review. See Common*1218wealth v. Gilmour Manufacturing Co., 573 Pa. 143, 822 A.2d 676 (2003). Warehime v. Warehime, 580 Pa. 201, 860 A.2d 41 (2004); Banacol Marketing Corp., v. Penn Warehousing, 904 A.2d 1043 (Pa.Cmwlth.2006); Masloff v. Bascovsky, 141 Pa.Cmwlth. 125, 595 A.2d 224 (1991).
Because meaningful appellate review is not hindered here, I would not remand.